As filed with the Securities and Exchange Commission on May 8, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MAM SOFTWARE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 84-1108035 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) Maple Park, Maple Court, Tankersley Barnsley, UK S75 3DP 011-44-124-431-1794 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 2011 Employee Stock Purchase Plan (Full Title of Plan) Incorporating Services, Ltd. 3500 South DuPont Highway Dover, Delaware 19901 (302) 531 0855 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: David Danovitch, Esq. Christopher M. Rogers, Esq. Robinson Brog Leinwand Greene Genovese & Gluck P.C. 875 Third Avenue, 9 th Floor New York, New York 10022 (212) 603-6300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany Emerging growth company ☑ ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of the Exchange Act. ☐ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum OfferingPrice Per Share Proposed Maximum Aggregate OfferingPrice Amount of RegistrationFee Common Stock, $0.0001 par value per share(3) Common Stock, $0.0001 par value per share(4) Total (1) Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement shall also cover any additional shares of Common Stock that become purchasable under the 2011 Employee Stock Purchase Plan (the “Plan”) by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without receipt of consideration that increases the number of outstanding shares of the Registrant’s Common Stock. (2) Estimated in accordance with Rule 457(c) and Rule 457(h) under the Securities Act, solely for the purpose of calculating the applicable registration fee. The proposed maximum offering price per share represents the average of the high and low prices of the Registrant’s Common Stock as reported on the Nasdaq Capital Market on May 4, 2017. (3) Represents shares of the Registrant’s common stock available for issuance under the Plan. (4) Represents shares of the Registrant’s restricted common stock previously purchased under the Plan. EXPLANATORY NOTE MAM Software Group, Inc. (the “Registrant” or the “Company”) has filed this Registration Statement on Form S-8 with the U.S. Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), to register (i)71,986 shares of the Company’s common stock, $0.0001 par value per share (“Common Stock”), issuable under the MAM Software Group, Inc. 2011 Employee Stock Purchase Plan (the “Plan”), (ii)28,014 shares of Common Stock previously purchased under the Plan, and (iii)such indeterminate number of shares as may become available under the Plan as a result of adjustment provisions thereof. This Registration Statement includes a reoffer prospectus, prepared pursuant to General Instruction C to Form S-8, to be used by certain of the Company’s directors, officers and other employees (the “Selling Stockholders”), as described under the section entitled “Selling Stockholders” therein, in connection with reoffers and resales on a continuous or delayed basis of the28,014 shares of Common Stock previously purchased under the Plan prior to the filing of this Registration Statement. Some of the Selling Stockholders may be considered affiliates of the Company, as defined in Rule 405 under the Securities Act, and may be selling shares of Common Stock that constitute “restricted securities” or “control securities” within the meaning of Form S-8. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The documents containing the information specified in Part I of Form S-8 will be delivered in accordance with Rule 428(b)(1) of the Securities Act. Such documents are not required to be filed with the Securities and Exchange Commission (“Commission”) either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424. These documents, and the documents incorporated by reference in Item3 of Part II of this Registration Statement, taken together, constitute a prospectus that meets the requirements of Section10(a) of the Securities Act. I-1 REOFFER PROSPECTUS Shares Common Stock This reoffer prospectus relates to the sale of up to28,014 shares of common stock, par value $0.0001, of MAM Software Group, Inc., a Delaware corporation, that may be offered or sold from time to time by certain selling stockholders, some of whom are deemed to be our “affiliates,” as that term is defined in Rule 405 under the Securities Act of 1933, as amended (the “Securities Act”), and that have been acquired under the MAM Software Group, Inc. 2011 Employee Stock Purchase Plan (the “Plan”). We are not selling any securities under this prospectus and will not receive any of the proceeds from the sale of shares of common stock by the selling stockholders. The selling stockholders will pay any brokerage commissions and/or similar charges incurred in connection with the sale of these shares of common stock. Our common stock is listed on the Nasdaq Capital Market under the symbol “MAMS.” The last reported sale price of our common stock on the Nasdaq Capital Market on May 4, 2017 was $6.22 per share. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 7 of this prospectus for a discussion that should be considered in connection with an investment in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if the prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this reoffer prospectus is May 8, 2017. TABLE OF CONTENTS Our Company P-2 Risk Factors P-7 Cautionary Note Concerning Forward-Looking Statements P-14 Use of Proceeds P-15 Selling Stockholders P-16 2011 Employee Stock Purchase Plan P-17 Plan of Distribution P-21 Legal Matters P-22 Experts P-22 Where you Can Find More Information P-23 You should rely only on the information contained in this reoffer prospectus. We and the selling stockholders have not authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should not assume that the information appearing or incorporated by reference in this reoffer prospectus is accurate as of any date other than the respective dates of such information or as of the date or dates which are specified therein. Our business, financial condition, liquidity, results of operations and prospects may have changed since those dates. You should also read this reoffer prospectus together with the additional information described under “Where You Can Find More Information” and “Incor poration of Certain Documents by Reference.” This reoffer prospectus may be supplemented from time to time to add, update or change information in this reoffer prospectus. Any statement contained in this reoffer prospectus will be deemed to be modified or superseded for purposes of this reoffer prospectus to the extent that a statement contained in a prospectus supplement modifies or supersedes such statement. Any statement so modified will be deemed to constitute a part of this reoffer prospectus only as so modified, and any statement so superseded will be deemed not to constitute a part of this reoffer prospectus. As used in this reoffer prospectus, unless the context otherwise requires or indicates, references to the “Company,” “we,” “our” and “us” refer to MAM Software Group, Inc., and its subsidiaries and affiliates. P-1 OUR COMPANY Overview MAM Software Group, Inc.is aleading provider of cloud-based business and on premise management solutions for the auto parts, tires and vertical distribution industries.We have a broad line of software solutions and services to address the information technology ("IT") needs of virtually every significant sector of the automotive aftermarket in the United Kingdom ("UK") and Ireland (collectively referred to as the “UK Market”) and North America (“NA”), which includes the United States ("US") and Canada,and are seeking to leverage this position into new industry verticals. MAM NA has two primary software solutions, VAST and Autopart. We have and continue to market and develop business management software solutions that manage both the business and supply chain for small- and medium-sized firms in the automotive aftermarket. The automotive aftermarket includes those businesses that supply servicing, parts, oil, tires, and performance extras to the retail market. Our revenues and income are derived primarily from the sale of business management software, data, ecommerce solutions and services and support. For MAM UK, we also earn a percentage of our revenue and income from the sale of hardware systems to clients.In the year ended June 30, 2016, 71% of our revenues came from theUK Market. We are headquartered in Tankersley, Barnsley,UK and maintain additional offices for our NA operations in Blue Bell and Allentown, Pennsylvania, and, for ourUK Market operations, in Northampton and Wareham. The software that we sell is Microsoft Windows™ based technology. The four main products that we support in theUS cover all of the components of the automotive aftermarket supply chain. First is “warehouse distribution.” Into this market we sell our Autopart product to new prospects.Autopart enables large warehouses with hundreds of thousands of stock-keeping units ("SKU") to locate, manage, pack and deliver the parts with ease and efficiency. Second, these parts are distributed to the next business in the chain, which is the “jobber.” Into this market segment we also sell our Autopart product, which manages a jobber’s business (i.e., financial, stock control and order management) but more importantly enables the jobber to quickly identify the parts that the jobber’s client needs, either via the Internet or telephone, so that the correct product for the vehicle on the ramp can be supplied. The third and next segment of the automotive aftermarket supply chain is the “installer,” which repairs and maintains automobiles. The installer needs systems that enable it to efficiently and simply manage his businesses, whether as a single entity or national multi-site franchise. Into this segment we sell VAST and Autowork Online. The fourth segment is “OpenWebs™.” This technology allows these separate business solutions to connect to each other to allow, among other processes, ordering, invoicing and stock checking to take place in real- time both up and down the supply chain. TheUK Market differs from that of theUS in that it does not have the same number of large warehouse distribution centers. In theUK Market we sell the Autopart product to the jobber market, but sell Autowork Online to the installer market.In the UK, we also sell our catalog solution, Autocat+, which is an Internet-based identification toolused by the warehouse distribution, jobber and installer. Current Products and Services Meeting the needs of the automotive aftermarket requires offering a combination of business management systems, information products and online services that combine to deliver benefits for all parties involved in the timely repair of a vehicle. Our products and services include: • Business management systems comprised of our proprietary software applications, implementation and training and third-party hardware and peripherals; P-2 • Information products such as an accessible catalog database related to parts, tires, labor estimates, scheduled maintenance, repair information, technical service bulletins, pricing and product features and benefits, which areused by the different participants in the automotive aftermarket; • Online services and products that connect manufacturers, warehouse distributors, retailers and automotive service providers via the Internet. These products enable electronic data interchange throughout the automotive aftermarket supply chain among the different trading partners. They also enable procurement and business services to be projected over the Internet to an expanded business audience. Someclientsuse our information products on their own websites and intranets and some clients use our systems and branded software to obtain relevant and up-to-date informationvia the Internet; and • Customer support and consulting services that provide phone and online support, implementation and training. Need for Technology Solutions A variety of factors drive the automotive market’s need for sophisticated technology solutions, including the following: Inventory Management Industry sources suggest that approximately 35% of parts produced are never sold and 30% of parts stocked are never sold. Approximately 25% of parts sold are eventually returned due to insufficient knowledge or capability by either the parts supplier counterman or the auto service provider installer. Clearly, there is substantial inefficiency in the automotive aftermarket supply chain. This inefficiency results in excess inventory carrying costs, logistical costs and the over-production of parts and tires at the manufacturer level. The combination of business systems software, information products, and connectivity services we offer can assist in overcoming these inefficiencies. Competition In the US, the need for technology solutions has been accelerated by the expansion of large specialty parts retailers such as AutoZone,Inc. andAdvance Auto Parts, Inc. and large auto service chains like Monro, Muffler and Brake, Inc. This expansion has driven smaller competitors to computerize or upgrade their existing systems with more modern business management solutions enabled for information products and online services. Many of the systemsused by smaller competitors today are older, character-based or systems developed in-house that have a limited ability to integrate current information products and online services. Volume and Complexity of Information Businesses in the automotive aftermarket manage large volumes of information from numerous sources with complex inter-relationships. There are over 4.5 million differentSKUs available to parts sellers in the product catalogs used by theUS automotive aftermarket. The number of SKUs increase in the order of approximately 5% each year. Moreover, manufacturers update product information and product prices with increasing frequency as they improve their internal processing and try to keep pace with consumer trends. As a result, most automotive aftermarket businesses require sophisticated inventory management systems, accurate and timely information on parts, tires, and repair delivered through online services to communicate, manage and present this volume of data effectively. P-3 Customer Service Requirements Consumer demand for same-day repair service and the need to maintain efficient use of repair bays, forces automotive service providers to demand prompt and accurate delivery of specific parts and tires from their suppliers. Getting the required product promptly depends on all the parties having access to timely information about product price and availability. To meet these demanding customer service requirements successfully, automotive aftermarket participants need business management systems, product information and online services that enable workers to reliably and accurately transact their business between warehouse distributors, parts stores and automotive service providers. Regional Efficiencies The use and availability of a combination of business management systems, information products and online services has resulted in the development of regional trading networks among auto service provider chains, stores and warehouse distributors of parts and tires. This enables participants to achieve the efficiencies and customer service levels that are critical to being competitive and successful against the larger retail and service chains in the automotive aftermarket. Plans for Growth We expect growth in the automotive aftermarket will continue to be driven by: • gradual growth in the aggregate number of vehicles inuse; • an increase in the average age of vehicles in operation; • growth in the total number of miles driven per vehicle per year; and • increased vehicle complexity. We see opportunities to expand the breadth of our customer base within the automotive industry and diversify into new industries with similarly complex needs. We offer tailored business management and distribution software to the wholesale distributor market of the automotive industry. We have also started to expand and diversify our client and product mix in theUK Marketto serve the lumber and hardware industries, which we believe have an unmet need for the efficiency offered by our suite of business software solutions and services. Our growth plans include adapting and updating our software products to serve other vertical markets as well as through potential acquisitions. While we have identified these vertical markets for potential growth for our software, our top execution priority remains automotive projects. To date, our management has identified five areas of focus to drive our business. The first area is the continued growth of SaaS revenues derived from delivering our business management software via the ‘cloud’.At present, most of our customers have our software installed in-house. However, market acceptance of cloud computing for mission critical enterprise applications has become increasingly common in recent years since software can be delivered cost-effectively, reliably, and securely tobusinesses over the Internet without the need for these businesses to purchase supporting software and hardware foran on-premise system orthe need to keep information technology personnel on staffto monitor and upgrade such a system. We introduced our first subscription-based service solution over the Internet in 2005 in the UK Market, and we began marketing our first cloud system to customers in North America in 2013. Since that time, we have significantly expanded our cloud-based offerings and are offering customers that maintain in-house installations significant incentives to move to our cloud-computing model. While transitioning our MAMUK customers to a cloud computing model results in a decrease in our up-front revenue recognition, we believe that this is a necessary transition and is in the best interests of our customers and our own long-term business prospects as an increasing number of our customers are looking for solutions that are highly functional, easy to use, configurable, and fast. P-4 To date, Autowork Online, our "installer" solution in the UK Market, and Autopart Online, our parts store solution, are being delivered in this way. Both products have been developed under the 'cloud' computing model. This is where software solutions are made available to end-users via the Internet and does not require them to purchase the software directly, but 'rent' it over a fixed period of time. We believe that this will be a growing area in the UK and NA Markets as businesses continue to look for ways of reducing capital expenditures while maintaining levels of service. Autowork Online was launchedin 2010 and as of September 30, 2016 we had2,902 customers subscribing to this service.A white labelversionof this product, which is our product rebranded by a different company,has been successfully launched into theNA Market in conjunction with ALLDATA LLC. Autopart Online was launched in August 2011 in theUK Marketand in 2014 in theNA Market. As of September 30, 2016, we had 3,405 end users subscribing to this service. We have been developing VAST Online, the 'cloud' version of our VAST platform, which we expect to launch in the second half of fiscal year 2017. We have been working with Goodyear to deliver a version of VAST Online that will be their next generation point of sale 'cloud' solution. Following the successful rollout of VAST Online to the Goodyear network, MAM NA will promote the product to the wider NA Market and also in the UK Market. The second area of focus is the sales and marketing strategy within theNA Market. MAM NA business will continue to invest in sales and marketing activity to help further expand the MAM brand and build our pipeline in theNA Market. The third area of focus relates to the launch of our information service, Autocat+, an electronic auto parts catalog that uses the DaaS distribution model. MAM centrally hosts and maintains the data, which is accessed by usersvia MAM's business management software, a standalone desktop application, or web application. Data can also be 'consumed' via a web service for integration into B2C websites. Information in Autocat+ is maintained through an automatic verification and standardization process, with updates published daily. In the UK Market, there are approximately 10,000 end-users (warehouse distributors, parts stores and auto service providers)of our information products,to whoma monthly or annual subscription fee is charged. Our management believes that launching aversion of Autocat+ in the NA Market will boost sales of our related business management software solutions. The fourth areaof focus isto sustain levels of growth in MAM UK by concentrating on vertical markets, which share common issues to that of the automotive market. We have developed a reputation of high levels of service and knowledge within the automotive market, and we are now working on replicating this reputation in these additional vertical markets. The fifth area of focus is the continued investment in research and development that allows us to deliver innovative new solutions and modules in the four prior areas of focus. During the year ended June 30, 2016, we introduced a number of enhancements to our existing products which created additional value for existing and prospective customers. P-5 Additional Vertical Markets: Plumbing Merchants, Electrical Wholesalers, Builders Merchants and Lumber Merchants We believe that construction-related businesses would benefit from the business management and distribution systems developed by MAM for its customers in the automotive aftermarket. We already have over 80 clients in theUK Market operating in the plumbing, building, lumber, and electrical wholesale distribution markets that are using a derivative of MAM's Autopart product, known as “Trader.” We originally moved the Autopart product into these additional vertical markets a number of years ago after being approached by companies operating within these vertical markets that could not find a suitable management solution. To date, these additional vertical markets have made only a limited contribution to the revenues of MAM Ltd. We have been promoting the “Trader” product to these markets, specifically targeting small and medium sized businesses with revenues of between $500,000 and $10 million. We are, and intend to continue,promoting Traderthrough a number of channels,direct marketing, advertorials and trade shows. We are also looking to raise awareness of the Trader product by placing advertisements intrade journals and will continue to look to have articles and editorial reviews written about the product and its advantages for those operating within these markets. We have also been targeting small and medium sized businesses within these vertical markets with direct mail pieces such as product fliers, and case studies from the small client base we have in this market. These have then been followed up by MAM’s existing internal sales team to generate qualified leads for the external sales representatives. Given the current opportunities in the automotive market, and the resources required to ensure the successful development and launch of several major projects, exploring additional vertical markets has been a lower strategic priority during the year ended June 30, 2016. We will continue to monitor the market and generate a reasonable amount of new interest in this area. During the year ended June 30, 2017, we expect this area of our business to be a greater part of our strategic discussions; however, at this time, we remain focused on executing on our present and near-term project commitments. Strategic Goals We are looking to increase our share of theNA Market by (i) increasing the sales and marketing presence of our Autopart product, (ii) focusing on the tire andserviceand repair sectorof the market (iii) and establishing Autocat and OpenWebs™ as the e-commerce standard within the Automotive market. In theUK Market we expect to continue to grow our market share through (i) moving our business management software into new vertical markets and(ii) increasing our footprint within the automotive aftermarket. We believe that oursuccessful experience within the automotive market will translate well into other vertical markets that have similarly complex supply chains. By developing specific sales teams with relevant market experience and supporting with them suitable marketing collateral, we believe that over time “Trader” can become an established product offering in these vertical markets.We plan, at this stage, to focus only on theUK Market for these additional vertical market opportunities. MAM was formed in December 2005 following a spin-off from another publicly traded company. Our principal executive office is located at Maple Park, Maple Court, Tankersley, Barnsley,UK S75 3DP and our phone number is 011-44-124-431-1794. Our website address is www.mamsoftware.com . Information contained in our website does not form part ofthis reoffer prospectus and is intended for informational purposes only. P-6 RISK FACTORS Our business faces many risks and an investment in our common stock involves significant risks. Prospective investors are strongly encouraged to consider carefully the risks described below, as well as other information contained herein, before investing. Investors are further advised that the risks described below may not be the only risks we face. Additional risks that we do not yet know of, or that we currently think are immaterial, may also negatively impact our business operations or financial results. If any of the events or circumstances described in this section occurs, our business, financial condition or results of operations could suffer. Prospective investors in our common stock should consider the following risks before deciding whether to purchase shares of common stock . Risks Related to MAM and Our Business We may fail to address risks we face as a growing business, which could adversely affect the implementation of our business plan. We are prone to all of the risks inherent in growing abusiness. You should consider the likelihood of our future success to be highly speculative in light of the limited resources, problems, expenses, risks and complications frequently encountered by entities at our current stage of development. Toaddress these risks, we must, among other things: • implement and successfully execute our business and marketing strategy; • continue to develop new products and upgrade our existing products; • respond to industry and competitivedevelopments; • attract, retain, and motivate qualified personnel; and • obtain equity and debt financing on satisfactory terms and in timely fashion in amounts adequate to implement our business plan and meet our obligations. We may not besuccessful in addressing these risks and if we do not, our business prospects, financial condition and results of operations would be materially adversely affected. Global market disruptions may adversely affect our business and results of operations. Recent disruptions in the current global credit and financial markets have included diminished liquidity and credit availability, a decline in economic growth and uncertainty about economic stability. There can be no assurance that there will notbe further deterioration in credit and financial markets and confidence in economic conditions. These economic uncertainties affect businesses such as ours in a number of ways, making it difficult to accurately forecast and plan our future business activities. We believe that the recent global economic slowdown and the resulting slow recovery have caused certain customers to reduce or delay capital spending plans, which, if prolonged, could impact our growth expectations as potential and existing customers continue to delay decisions to purchase or upgrade their systems. We are unable to predict the likely duration and severity of the current disruptions in the credit and financial markets and adverse global economic conditions and its potential impact on our business. If the current uncertain economic conditions continue or further deteriorate, our business and results of operations could be materially and adversely affected. P-7 Political and economic uncertainty arising froma majority of voters approving areferendumfor the United Kingdom to exit the European Union could adversely impact our financial results. InJune 2016, a majority of voters in the UK elected to withdraw from the European Union (“E.U.”) in a national referendum (also referred to as“Brexit”). Negotiations are expected to commence to determine the future terms of the UK’s relationship with the E.U.MAM UK representsa significant portion of our revenues and profitability. The announcement of Brexit caused significant volatility in global stock markets and currency exchange rate fluctuations that resulted in the strengthening of theUS dollar against the British pound. During periods of a strengthening dollar, our reported international revenues arereduced because the British pound translates into fewer US dollars. The long-term effects of Brexit will depend on any agreements theUK makes to retain access to European markets either during a transitional period or more permanently. Any of the potential effects of Brexit could have unpredictable consequences for credit markets and adversely affect our business, results of operations, and financial performance. Financial difficulties or the bankruptcy of one or more of our major customers could adversely affect our results. Our ability to collect our accounts receivable and future sales depends, in part, on the financial strength of our customers. We grant credit, generally without collateral, to our customers. Consequently, we are subject to credit risk related to changes in business and economic factors throughout the UK Marketand North America. In the event customers experience financial difficulty, and particularly if bankruptcy results, our profitability may be adversely impacted by our failure to collect our accounts receivable in excess of our estimated allowance for uncollectible accounts. Additionally, our future revenues could be reduced by the loss of a customer due to bankruptcy. Our failure to collect accounts receivable and/or the loss of one or more major customers could have an adverse effect on our net income and financial condition. We may fail to successfully develop, market and sell our products . To achieve profitable operations, we, along with our subsidiaries, must continue successfully to improve, market and sell existing products and develop, market and sell new products. Our product development efforts may not be successful. The development of new software products is highly uncertain and subject to a number of significant risks. The development cycle-from inception to installing the software for customers - can be lengthy and uncertain. The ability to market the product is unpredictable and may cause delays. Potential products may appear promising at early stages of development, and yet may not reach the market for a number of reasons. We may encounter significant financial and operating risks if we grow our business through acquisitions. As part of our growth strategy, wemay seek to acquire or invest in complementary or competitive businesses, products or technologies. The process of integrating acquired assets into our operations may result in unforeseen operating difficulties and expenditures and may absorb significant management attention that would otherwise be available for the ongoing development of our business. We may allocate a significant portion of our available working capital to finance all or a portion of the purchase price relating to possible acquisitions. Any future acquisition or investment opportunity may require us to obtain additional financing to complete the transaction. The anticipated benefits of any acquisitions may not be realized. In addition, future acquisitions by us could result in potentially dilutive issuances of equity securities, the incurrence of debt and contingent liabilities and amortization expenses related to intangible assets, any of which could materially adversely affect our operating results and financial position. Acquisitions also involve other risks, including entering markets in which we have no or limited prior experience. An increase in competition from other software manufacturers could have a material adverse effect on our ability to generate revenue and cash flow. Competition in our industry is intense. Potential competitors in the UK Market and North America are numerous. Most competitors have substantially greater capital resources, marketing experience, research and development staffs and facilities than we have. Our competitors may be able to develop products before us or develop more effective products or market them more effectively which would limit our ability to generate revenue and cash flow. The prices we charge for our products may decrease as a result of competition and our revenues could decrease as a result. We face potential competition from manycompetitors and increased competitionmay have a negative impacton our future revenues and financial condition.In addition, there are verylarge software companies, including Microsoft Corporation, Oracle Corporation and SAP AG which supply ERPand SCMproducts to our target market of small to medium-sized businesses servicing the automotive aftermarket. There can be no assurance that these companies will not develop or acquire a competitive product or service in the future. Our business would be dramatically affected by price pressure if these larger software companies attempted to gain market share through the use of highly discounted sales and extensive marketing campaigns. P-8 If we fail to keep up with rapid technological change, our technologies and products could become less competitive or obsolete. The software industry is characterized by rapid and significant technological change. We expect that the software needs associated with the automotive technology will continue to develop rapidly, and our future success will depend on our ability to develop and maintain a competitive position through technological development. We depend on proprietary know-how to develop and protect our technologies and products, which rights may not offer us sufficient protection. The software industry places considerable importance on obtaining intellectual property protection for new technologies, products and processes. Our success will depend on our abilityto obtain and enforce protection for products that we develop, preserve the confidentiality of our trade secrets and operate without infringing the proprietary rights of third parties. We rely upon trade secret protection for our confidential and proprietary information. Others may independently develop substantially equivalent proprietary information and techniques or gain access to our trade secrets or disclose our technology. We may not be able to meaningfully protect our trade secrets which could limit our ability to exclusively produce products. We require our employees, consultants, and parties to collaborative agreements to execute confidentiality agreements upon the commencement of employment or consulting relationships or collaboration withus. These agreements may notprovide meaningful protection of our trade secrets or adequate remedies in the event of unauthorized use or disclosure of confidential and proprietary information. If we become subject to adverse claims alleging infringement of third-party proprietary rights, we may incur unanticipated costs and our competitive position may suffer. We are subject to the risk that we are infringing on the proprietary rights of third parties. Although we are not aware of any infringement by our technology on the proprietary rights of others and are not currently subject to any legal proceedings involving claimed infringements, we cannot assure that we will not be subject to such third-party claims, litigation or indemnity demands and that these claims will not be successful. If a claim or indemnity demand were to be brought against us, it could result in costly litigation or product shipment delays or force us to stop selling such product or providing such services or to enter into royalty or license agreements. Our software and information services could contain design defects or errors which could affect our reputation, result in significant costs to us and impair our ability to sell our products. Our software and information services are highly complex and sophisticated and could, from time to time, contain design defects or errors. We cannot assure you that these defects or errors will not delay the release or shipment of our products or, if the defect or error is discovered only after customers have received the products, that these defects or errors will not result in increased costs, litigation, customer attrition, reduced market acceptance of our systems and services or damage to our reputation. If we lose key management or other personnel our business could suffer. We are highly dependent on the principal members of our management staff. We also rely on consultants and advisors to assist us in formulating our development strategy. Our success also depends upon retaining key management and technical personnel, as well as our ability to continue to attract and retain additional highly qualified personnel. We may not be successful in retaining our current personnel or hiring and retaining qualified personnel in the future. If we lose the services of any of our management staff or key technical personnel, or if we fail to continue to attract qualified personnel, our ability to acquire, develop or sell products would be adversely affected. P-9 Our management and internal systems might be inadequate to handle our potential growth. Our success will depend in significant part on the expansion of our operations and the effective management of growth. This growth will place a significant strain on our management and information systems and resources and operational and financial systems and resources. To manage future growth, our management must continue to improve our operational and financial systems and expand, train, retain and manage our employee base. Our management may not be able to manage our growth effectively. If our systems, procedures, controls, and resources are inadequate to support our operations, our expansion would be halted and we could lose our opportunity to gain significant market share. Any inability to manage growth effectively may harm our ability to institute our business plan. We have insurance coverage for the services we offer. However, a claim for damages may be made against us regardless of our responsibility for the failure, which could expose us to liability. We provide business management solutions that we believe are critical to the operations of our customers’ businesses and provide benefits that may be difficult to quantify. Any failure of a customer’s system installed or of the services offered by us could result in a claim for substantial damages against us, regardless of our responsibility for the failure. Although we attempt to limit our contractual liability for damages resulting from negligent acts, errors, mistakes or omissions in rendering our services, we cannot assure you that the limitations on liability we include in our agreements will be enforceable in all cases, or that those limitations on liability will otherwise protect us from liability for damages. In the event that the terms and conditions of our contracts which limit our liability are not sufficient, we have insurance coverage. This coverage of approximately $10 million inthe aggregate in theUK Marketand inNorthAmericainsures the business for negligent acts, error or omission, failure of the technology services to perform as intended, and breach of warranties or representations. It also insures the services that we supply including, web services, consulting, analysis, design, installation, training, support, system integration, the manufacture, sale, licensing, distribution or marketing of software, the design and development of code, software and programming and the provision of software applications as a service, rental or lease. However, there can be no assurance that our insurance coverage will be adequate or that coverage will remain available at acceptable costs. Successful claims brought against us in excess of our insurance coverage could seriously harm our business, prospects, financial condition and results of operations. Even if not successful, large claims against us could result in significant legal and other costs and may be a distraction to our senior management. Because we have international operations, we will be subject to risks of conducting business in foreign countries. International operations constitute a significant part of our business, and we are subject to the risks of conducting business in foreign countries, including: • difficulty in establishing or managing distribution relationships; • different standards for the development,use, packaging and marketing of our products and technologies; • our ability to locate qualified local employees, partners, distributors and suppliers; • the potential burden of complying with avariety of foreign laws and trade standards; and • general geopolitical risks, such as political and economic instability, changes in diplomatic and trade relations and foreign currency risks and fluctuations. No assurance can be given that wewill be able to positively manage the risks inherent in the conduct of our international operations or that such operations will not have a negative impact on our overall financial operations. P-10 Risks Related to our Common Stock and this Reoffering Our insiders and affiliates beneficially own a significant portion of our common stock. As of May 4, 2017, our executive officers, directors and affiliated parties beneficially own approximately 64.4% of our common stock. As a result, our executive officers and affiliated parties will have significant influence to: • Elect or defeat the election of our directors; • Amend or prevent amendment of our certificate of incorporation or bylaws; • Effect or prevent a merger, sale of assets or other corporate transaction; and • Affect the outcome of any other matter submitted to the stockholders for vote In addition, any sale of a significant amount of our common stock held by our directors and executive officers, or the possibility of such sales, could adversely affect the market price of our common stock. Management's stock ownership may discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of us, which in turn could reduce our stock price or prevent our stockholders from realizing any gains from our common stock. Additional issuances of securities will dilute your stock ownership and could affect our stock price. As of May 4, 2017, there were 13,050,333 shares of our common stock issued and 12,260,545 shares of our common stock outstanding. Our Certificate of Incorporation authorizes the issuance of an aggregate of 18,000,000 shares of common stock and 2,000,000 shares of preferred stock, on such terms and at such prices as our Board of Directors may determine. These shares are intended to provide us with the necessary flexibility to undertake and complete plans to raise funds if and when needed. In addition, we may pursue acquisitions that could include issuing equity, although we have no current arrangements to do so. Any such issuances of securities would have a dilutive effect on current ownership of MAM stock. The market price of our common stock could fall in response to the sale or issuance of a large number of shares, or the perception that sales of a large number of shares could occur. The market for our common stock is limited and you may not be able to sell your common stock. Our common stock is currently listed on the Nasdaq Capital Market. The market for purchases and sales of our common stock is limited and therefore the sale of a relatively small number of shares could cause the price to fall sharply. Accordingly, it may be difficult to sell shares quickly without significantly depressing the value of the common stock. Unless we are successful in developing continued investor interest in our common stock, sales of our common stock could continue to result in major fluctuations in the price of the common stock. The price of our common stock is likely to be volatile and subject to fluctuations. The market price of the securities of software companies has been especially volatile. Additionally, the lack of trading volume for our common stock may cause the market price of our common stock to be subject to fluctuations. If our revenues do not grow or grow more slowly than we anticipate, or, if operating or capital expenditures exceed our expectations and cannot be adjusted accordingly, or if some other event adversely affects us, the market price of our common stock could decline. If the stock market in general experiences a loss in investor confidence or otherwise fails, the market price of our common stock could fall for reasons unrelated to our business, results of operations and financial condition. The market price of our common stock also might decline in reaction to events that affect other companies in our industry even if these events do not directly affect us. It m ay be difficult for stockholders to recover against those of our directors and officers that are not residents of the US . One of our directors, who is also an executive officer, is a resident of theUK. In addition, our significant operating subsidiary, MAM Software Limited is located in theUK. Were one or more stockholders to bring an action against us in theUS and succeed, either through default or on the merits, and obtain a financial award against an officer or director of MAM, that stockholder may be required to enforce and collect on his or her judgment in the UK, unless the officer or director owned assets which were located in theUS. Further, stockholder efforts to bring an action in theUK against its citizens for any alleged breach of a duty in a foreign jurisdiction may be difficult, as prosecution of a claim in a foreign jurisdiction, and in particular a foreign nation, is fraught with difficulty and may be effectively, if not financially, unfeasible. P-11 Our charter documents and Delaware law could prevent a takeover that stockholders consider favorable and could also reduce the market price of our common stock. Our certificate of incorporation and our bylaws contain provisions that could delay or prevent a change in control of MAM. These provisions could also make it more difficult for stockholders to elect directors and take other corporate actions. These provisions include • authorizing the board to issue, without stockholder approval, preferred stock with rights senior to those of our common stock; • limiting the persons who may call special meetings of stockholders; and • requiring advance notification of stockholder nominations and proposals. In addition, the provisions of Section 203 of the Delaware General Corporation Law govern us. These provisions may prohibit large stockholders, in particular those owning 15% or more of our outstanding voting stock, from merging or combining with us for a certain period of time without the consent of our board of directors. These and other provisions in our amended and restated certificate of incorporation and our amended and restated bylaws and under Delaware law could discourage potential takeover attempts, reduce the price that investors might be willing to pay in the future for shares of our common stock and result in the market price of our common stock being lower than it would be without these provisions. If we are not able to comply with the applicable continued listing requirements or standards of the N asdaq Capital Market, NASDAQ could delist our common stock. Our common stock is currently listed on the Nasdaq Capital Market. In order to maintain that listing, we must satisfy minimum financial and other continued listing requirements and standards, including those regarding director independence and independent committee requirements, minimum stockholders’ equity, minimum share price, and certain corporate governance requirements. There can be no assurances that we will be able to comply with the applicable listing standards. In the event that our common stock is delisted from the Nasdaq Capital Market and is not eligible for quotation on another market or exchange, trading of our common stock could be conducted in the over-the-counter market or on an electronic bulletin board established for unlisted securities such as the Pink Sheets or the OTC Bulletin Board. In such event, it could become more difficult to dispose of, or obtain accurate price quotations for, our common stock, and there would likely also be a reduction in our coverage by securities analysts and the news media, which could cause the price of our common stock to decline further. Also, it may be difficult for us to raise additional capital if we are not listed on a major exchange. If securities or industry analysts do not publish or cease publishing research or reports about us, our business or our market, or if they change their recommendations regarding our common stock adversely, our share price and trading volume could decline. The trading market for our shares of common stock will be influenced by the research and reports that industry or securities analysts may publish about us, our business, our market or our competitors. If any of the analysts who may cover us change their recommendation regarding our common stock adversely, or provide more favorable relative recommendations about our competitors, our share price would likely decline. If any analyst who may cover us were to cease coverage ofus or fail to regularly publish reports on us, we could lose visibility in the financial markets, which in turn could cause our share price or trading volume to decline. P-12 We have not paid dividends in the past and do not expect to pay dividends for the foreseeable future, and any return on investment may be limited to potential future appreciation on the value of our common stock. We currently intend to retain any future earnings to support the development and expansion of our business and do not anticipate paying cash dividends on our shares of common stock in the foreseeable future. Our payment of any future dividends will be at the discretion of our board of directors after taking into account various factors, including without limitation, our financial condition, operating results, cash needs, growth plans and the terms of any credit agreements that we may be a party to at the time. To the extent we do not pay dividends, our shares of common stock may be less valuable because a return on investment will only occur if and to the extent our stock price appreciates, which may never occur. In addition, investors must rely on sales of their common stock after price appreciation as the only way to realize their investment, and if the price of our common stock does not appreciate, then there will be no return on investment. Investors seeking cash dividends should not purchase our common stock. P-13 CAUTIONARY NOTE CONCERNING FORWARD-LOOKING STATEMENTS This reoffer prospectus, including the sections entitled “Our Company”, “and “Risk Factors” contains forward-looking statements that include information relating to future events, future financial performance, strategies, expectations, our competitive environment, regulation and availability of resources. These forward-looking statements include, without limitation, statements regarding: proposed new products or services; our statements concerning litigation or other matters; statements concerning projections, predictions, expectations, estimates or forecasts for our business, financial and operating results and future economic performance; statements of management’s goals and objectives; trends affecting our financial condition, results of operations or future prospects; our financing plans or growth strategies; and other similar expressions concerning matters that are not historical facts. Words such as “may”, “will”, “should”, “could”, “would”, “predicts”, “potential”, “continue”, “expects”, “anticipates”, “future”, “intends”, “plans”, “believes” and “estimates,” and similar expressions, as well as similar statements in the future tense, identify forward-looking statements. Forward-looking statements should not be read as a guarantee of future performance or results, and will not necessarily be accurate indications of the times at, or by which, that performance or those results will be achieved. Forward-looking statements are based on information available at the time they are made and/or management’s good faith belief as of that time with respect to future events, and are subject to risks and uncertainties that could cause actual performance or results to differ materially from what is expressed in or suggested by the forward-looking statements. Forward-looking statements speak only as of the date they are made. You should not put undue reliance on any forward-looking statements. We assume no obligation to update forward-looking statements to reflect actual results, changes in assumptions or changes in other factors affecting forward-looking information, except to the extent required by applicable securities laws. If we do update one or more forward-looking statements, no inference should be drawn that we will make additional updates with respect to those or other forward-looking statements. P-14 USE OF PROCEEDS We will not receive any proceeds from the sale of the shares of our common stock offered and sold by the selling stockholders pursuant to this reoffer prospectus. The net proceeds from the sale of the shares of our common stock offered pursuant to this reoffer prospectus will be received by the selling stockholders . P-15 SELLING STOCKHOLDERS This prospectus covers the reoffer and resale of shares of common stock by participants in the 2011 Employee Stock Purchase Plan of the Company. The participants are officers or employees (or former officers or employees or their transferees by descent or distribution) of the Company who purchased common stock under the Plan. The shares that may be sold were acquired or will be acquired pursuant to the acquisition of common stock under the Plan. The selling stockholders may from time to time resell all or a portion of the shares of common stock they receive under the Plan pursuant to this prospectus in one or more transactions from time to time as described below under “Plan of Distribution.” However, the selling stockholders are not obligated to sell any of the shares of common stock offered by this prospectus. The following table sets lists the names of certain selling stockholders and the number of shares of the common stock to be sold by them pursuant to this prospectus. Pursuant to Form S-8 General Instruction C(3)(b), certain selling stockholders who are not affiliates (as defined in Rule 405 of the Act) and who hold less than the lesser of 1,000 shares or 1% of the shares of common stock issuable under the Plan are not listed below. Each of such selling stockholders not listed below may sell to the public pursuant to this Prospectus up to the lesser of 1,000 shares of 1% of the shares of the common stock issuable under the Plan. The address for each current executive officer, director and employee listed below is c/o MAM Software Group, Inc., Maple Park, Maple Court, Tankersley, Barnsley,UK S75 3DP. No selling security holders have informed us of an intent to sell any of their shares. The inclusion of the shares of common stock in the table below does not constitute any commitment to sell shares. Name Position Number of Shares Owned Prior to the Offering(1) Number of Shares Included in this Offering Number of Shares to be Owned After Completion of the Offering Percentage of Shares to be Owned After Completion of the Offering Luis Bonilla - - Eugene Brupbacher - - John Fischer 0.0% Scott Gaines - - Martin Kloosterman - - Jon Lee 44 0.0% Don Phelps - - Richard Ripard - - Brian Schobel - - Charles Trapp 4.6% TOTAL 4.6% Beneficial owner means any person who, directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise has or shares: (i)voting power, which includes the power to vote, or to direct the voting of, shares of our common stock; and/or (ii)investment power, which includes the power to dispose, or to direct the disposition of, shares of our common stock. A person is also deemed to be the beneficial owner of a security if that person has the right to acquire beneficial ownership of such security at any time within 60 days from the date of this reoffer prospectus. Based on 12,260,545 shares of common stock outstanding as of May 4, 2017. P-16 2 The following is a description of the MAM Software Group, Inc. 2011 Employee Stock Purchase Plan (the “Plan”). Capitalized terms used but not defined herein have the meanings assigned to them in the Plan, attached as Appendix B to Schedule 14A, filed with the Securities and Exchange Commission by MAM Software Group, Inc. on November 10, 2011. Capitalized terms used herein are defined in the Plan unless otherwise indicated. General Plan Information The purpose of the Plan is to encourage employee stock ownership by offering employees the right to purchase our Common Stock at discounted prices and without payment of brokerage costs. Our management believes that the Plan offers a convenient means for our employees who might not otherwise own Common Stock to purchase and hold such an investment. Our management also believes that the discounted sale feature of the Plan offers a meaningful incentive to participate, and that employees’ continuing economic interests as stockholders in Company performance and success should further enhance entrepreneurial spirit and contribute to the Company’s potential for growth and profitability. The Board of Directors adopted the Plan on September 21, 2011, subject to stockholder approval. As of the Record Date approximately 82 employees were eligible to participate in the Plan. The Plan is intended to be an “employee stock purchase plan” as defined in Section423 of the Internal Revenue Code (the “Code”). Shares Subject to the Plan The Plan covers a maximum of 100,000 shares of our Common Stock.The maximum number of shares of Common Stock each participant may purchase each Purchase Period, as well as the price per share and the number of shares of Common Stock covered by each option under the Plan which has not yet been exercised shall be proportionately adjusted for any increase or decrease in the number of issued shares of Common Stock resulting from a stock split, reverse stock split, stock dividend, combination or reclassification of the Common Stock, or any other increase or decrease in the number of shares of Common Stock effected without receipt of consideration by the Company; provided, however, that conversion of any convertible securities of the Company shall not be deemed to have been “effected without receipt of consideration.”In the event of the proposed dissolution or liquidation of the Company, the Offering Period then in progress shall be shortened by setting a new Exercise Date that shall terminate immediately prior to the consummation of such proposed dissolution or liquidation.In the event of a proposed sale of all or substantially all of the assets of the Company, or the merger of the Company with or into another corporation, each outstanding option shall be assumed or an equivalent option substituted by the successor corporation or a Parent or Subsidiary of the successor corporation, or a new Exercise Date will be set if such corporation refuses to assume such options. Certificates evidencing the shares of Common Stock purchased upon exercise of a participant’s option will be issued by the Company’s transfer agent as promptly as practicable after each Exercise Date on which a purchase of shares occurs. Eligibility Any individual who is an Employee of the Company or a Designated Subsidiary on the first Trading Day of each Offering Period shall be eligible to participate in the Plan.Employees who are ineligible to participate include (i) Employees who have been employed less than 30 days prior to the applicable Offering Period (ii) Employees whose customary employment with the Companyis twenty (20)hours or less per week; (iii) Employees whose customary employment with the Company for not more than five (5)months in any calendar year; and (iv) Employees who are residents of or employed in any jurisdiction in which the Plan is prohibited under Applicable Law.An eligible Employee may become a participant in the Plan by completing a Subscription Agreement authorizing payroll deductions. P-17 No Employee shall be granted an option under the Plan: (i)to the extent that, immediately after the grant, such Employee would own stock of the Company and/or hold outstanding options to purchase such stock possessing five percent (5%)or more of the total combined voting power or value of all classes of the stock of the Company or of any Subsidiary thereof; or (ii)to the extent that his or her rights to purchase stock under all employee stock purchaseplans of the Company and its Subsidiaries would accrue at a rate which exceeds Two-Thousand, Four-Hundred Dollars ($2,400) of fair market value of such stock for each calendar year in which such option is outstanding at any time. Offering Periods Offering Periods consist of the six (6)months period during which an option shall be granted and may be exercised pursuant to the Plan, commencing on the first Trading Day on or after July1st and January 1st of each year following the approval of the Plan by the Company’s stockholders and the Board of Directors, and terminating on the last Trading Day in the periods ending six (6)months later from eachdefined date. Payroll Deductions At the time a participant files his or her Subscription Agreement, he or she shall elect to have payroll deductions made on each payday during the Offering Period in an amount not exceeding twenty-five percent (25%)of the compensation that he or she receives on each payday during the Offering Period. All payroll deductions made for a participant shall be credited to his or her account under the Plan and shall be withheld in whole percentages only. A participant may not make any additional payments into such account. To the extent necessary to comply with Section423(b)(8) of the Code, a participant’s payroll deductions may be decreased to zero percent (0%) at any time during an Offering Period. Purchase Price A participant may purchase shares subject to the terms and conditions of the Plan at the lesser of 85% of the Fair Market Value of a share of Common Stock on the Exercise Date of the current Offering Period or 85% of the Fair Market Value of a share of Common Stock on the Grant Date of the current Offering Period; provided however, that the Purchase Price may be adjusted by the Board or the Committee. Exercise of Option A participant’s option for the purchase of shares shall be exercised automatically on the Exercise Date, and the maximum number of full shares subject to option shall be purchased for such participant at the applicable Purchase Price with the accumulated payroll deductions in his or her account. No fractional shares shall be purchased; any payroll deductions accumulated in a participant’s account which are not sufficient to purchase a full share shall be retained in the participant’s account for the subsequent Offering Period. Any other monies left over in a participant’s account after the Exercise Date shall be returned to the participant or, at the election of the participant, maintained in the Plan for use in subsequent Offering Periods. During a participant’s lifetime, a participant’s option to purchase shares hereunder is exercisable only by him or her. If insufficient shares of Common Stock remain available in any Offering Period, the Company shall make a pro rata allocation of the shares of Common Stock available for purchase on such Enrollment Date or Exercise Date, as applicable, in as uniform a manner as shall be practicable and as it shall determine in its sole discretion to be equitable among all participants exercising options to purchase Common Stock on such Exercise Date, and continue all Offering Periods then in effect or terminate any or all other Offering Periods then in effect. Withdrawal A participant may withdraw all payroll deductions credited to his or her account and not yet used to exercise his or her option under the Plan at any time by giving written notice to the Company. If a participant withdraws from an Offering Period, payroll deductions shall not resume at the beginning of the succeeding Offering Period unless the participant delivers to the Company a new Subscription Agreement. A participant’s withdrawal from an Offering Period shall not have any effect upon his or her eligibility to participate in any similar plan which may hereafter be adopted by the Company or in succeeding Offering Periods which commence after the termination of the Offering Period from which the participant withdraws. P-18 Termination of Employment Upon a participant’s ceasing to be an Employee, for any reason, he or she shall be deemed to have elected to withdraw from the Plan and the payroll deductions credited to such participant’s account during the Offering Period but not yet used to exercise the option shall be returned to such participant or, in the case of his or her death, and such participant’s option shall be automatically terminated. Administration The Board of Directors of the Company or a duly authorized Committee of the Board, as determined in the sole discretion of the Board, shall administer the Plan. The Board or the Committee shall have full and exclusive discretionary authority to construe, interpret and apply the terms of the Plan, to determine eligibility and to adjudicate all disputed claims filed under the Plan. Every finding, decision and determination made by the Board or the Committee shall, to the full extent permitted by law, be final and binding upon all parties. Transferability Neither payroll deductions credited to a participant’s account nor any rights with regard to the exercise of an option or to receive shares under the Plan may be assigned, transferred, pledged or otherwise disposed of in any way (other than by will, the laws of descent and distribution or to a designated beneficiary) by the participant. Any such attempt at assignment, transfer, pledge or other disposition shall be without effect. Amendment Subject to compliance with applicable law, but without stockholder consent and without regard to whether any participant rights may be considered to have been “adversely affected,” the Board or the Committee shall be entitled to make certain amendments to the Plan and any rights to acquire Common Stock under the plan.In the event the Board or the Committee determines that the ongoing operation of the Plan may result in unfavorable financial accounting consequences, the Board or the Committee may, in its discretion and, to the extent necessary or desirable, modify or amend the Plan to reduce or eliminate such accounting consequence. Such modifications or amendments shall not require stockholder approval or the consent of any Plan participants. Termination The Board of Directors or the Committee may at any time and for any reason terminate or amend the Plan. Subject to some exceptions, no such termination can affect options previously granted, provided that an Offering Period may be terminated by the Board of Directors or the Committee on any Exercise Date if the Board or the Committee determines that the termination of the Offering Period or the Plan is in the best interests of the Company and its stockholders. Federal Income Tax Aspects of the Plan The following is a general summary of the material United States federal income tax consequences to the Company and to participants in the Plan based on the Code as currently in effect. This summary is necessarily general in nature and does not purport to be complete. The Plan is intended to be an “employee stock purchase plan” as defined in Section423(b) of the Code.The Code provides that a participant in the Plan will generally realize no taxable income as a result of the exercise of rights to acquire common shares under the Plan.Amounts deducted from a participant’s compensation to purchase shares under the Plan are taxable income to participants in the year in which the amounts would otherwise have been received. If the shares acquired under the Plan are sold by the participant more than two years after the grant of the applicable right (i.e., the beginning of the applicable offering period), and more than one year after the exercise of the applicable right (i.e., the acquisition of the shares), the participant will recognize as ordinary compensation income an amount equal to the lesser of (1)the amount by which the fair market value of the shares when purchased exceeds the purchase price (i.e., the discount below fair market value), or (2)the amount, if any, by which the fair market value of the shares at the time of the sale exceeds the purchase price. The participant’s tax basis in the shares purchased will increase by the amount recognized as ordinary compensation income and any further gain recognized on the sale will be treated as long-term capital gain.In general, the Company will not be entitled to a deduction for federal income tax purposes with respect to such sale. P-19 However, if the shares acquired under the Plan are sold by the participant within two years after the grant of the applicable right, or before the shares have been held by the participant for more than one year, the participant will recognize ordinary compensation income in the year of such sale, the amount of which will generally be the excess of the fair market value of the shares on the date the shares were purchased (i.e., the end of the applicable offering period) over the purchase price for those shares. The participant’s tax basis will increase by the amount recognized as compensation and any further gain or loss realized upon the sale will be gain or loss from the sale of property. In general, the Company will be entitled to a deduction for federal income tax purposes at the time of such a sale in an amount equal to the ordinary compensation income recognized by the participant.However, if the participant is the Company’s Chief Executive Officer or one of the Company’s four most highly compensated officers in the year of sale, no deduction will be available to the extent the participant’s total applicable employee remuneration during that year exceeds $1 million. P-20 PLAN OF DISTRIBUTION The purpose of this reoffer prospectus is to allow the selling stockholder to offer for sale and sell all or a portion of their shares of our common stock acquired under the Plan. We will not receive any of the proceeds of the sale of the shares offered by this reoffer prospectus. The aggregate proceeds to the selling stockholders from the sale of the shares will be the purchase price of the shares less any discounts and commissions. Each selling stockholder reserves the right to accept or reject any proposed purchase of shares to be made directly through agents. The selling stockholders and any of their pledgees, assignees and successors in interest may, from time to time, sell any or all of their shares offered by this reoffer prospectus on any trading market, stock exchange or other trading facility on which the securities are traded or in private transactions. These sales may occur at fixed prices, at negotiated prices, or at prevailing market prices at the time of sale, or at prices related to prevailing market prices. The selling stockholders may use any one or more of the following methods when selling the shares offered by this reoffer prospectus: ● ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; ● block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; ● purchases by a broker-dealer as principal and resale by the broker-dealer for its account; ● an exchange distribution in accordance with the rules of the applicable exchange; ● privately negotiated transactions; ● broker-dealers may agree with the selling stockholders to sell a specified number of such shares at a stipulated price per share; ● a combination of any such methods of sale; and ● any other method permitted pursuant to applicable law. In connection with these sales, the selling stockholders may enter into hedging transactions with broker-dealers or other financial institutions that in turn may: ● engage in short sales of shares of the common stock in the course of hedging their positions; ● engage in short sales of shares of the common stock and deliver shares of the common stock to close out short positions; ● loan or pledge shares of the common stock to broker-dealers or other financial institutions that in turn may sell shares of the common stock; ● enter into option or other transactions with broker-dealers or other financial institutions that require the delivery to the broker-dealer or other financial institution of shares of the common stock, which the broker-dealer or other financial institution may resell under this reoffer prospectus; or ● enter into transactions in which a broker-dealer makes purchases as a principal for resale for its own account or through other types of transactions. Broker-dealers engaged by the selling stockholders may arrange for other broker-dealers to participate in resales. Broker-dealers may receive commissions or discounts from the selling stockholders (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated. However, the selling stockholders and any broker-dealers involved in the sale or resale of the Shares may qualify as “underwriters” within the meaning of Section 2(a)(11) of the Securities Act. In addition, the broker-dealers’ commissions, discounts or concessions may qualify as underwriters’ compensation under the Securities Act. The selling stockholders will be subject to the reoffer prospectus delivery requirements of the Securities Act, unless exempted therefrom. Our common stock is traded on the Nasdaq Capital Market under the symbol “MAMS.” Any shares covered by this reoffer prospectus that qualify for sale under Rule 144 under the Securities Act may be sold under Rule 144 rather than under this reoffer prospectus. The shares covered by this reoffer prospectus may also be sold to Non-U.S. persons outside the U.S. in accordance with Regulation S under the Securities Act rather than under this reoffer prospectus. The shares covered by this reoffer prospectus may be sold in some states only through registered or licensed brokers or dealers. In addition, in some states the shares covered by this reoffer prospectus may not be sold unless they have been registered or qualified for sale or an exemption from registration or qualification is available and complied with. Certain plan participants of the Plan are officers and/or directors of the Company and therefore may not sell an amount of shares pursuant to this reoffer prospectus which exceeds in any three month period the amount specified in Rule 144(e) under the Securities Act. P-21 LEGAL MATTERS Certain legal matters in connection with this offering, including the validity of the shares of our common stock offered hereby, will be passed upon for us by Robinson Brog Leinwand Greene Genovese & Gluck P.C., New York, New York. EXPERTS Our consolidated financial statements as of and for the fiscal years ended June 30, 2016 and 2015 included in our Annual Report on Form 10-K filed with the Securities and Exchange Commission on September 26, 2016 (the “10-K”), have been audited by KMJ Corbin & Company LLP, an independent registered public accounting firm, as set forth in their report appearing therein, and are incorporated by reference in this reoffer prospectus and elsewhere in the registration statement in reliance upon such report given on the authority of such firm as experts in accounting and auditing. P-22 WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission (the “SEC”). We have also filed with the SEC under the Securities Act a registration statement on Form S-8 with respect to the shares of our common stock being offered by the selling stockholders pursuant to this reoffer prospectus. This reoffer prospectus, which constitutes part of the registration statement, does not contain all of the information set forth in the registration statement or the exhibits and schedules which are part of the registration statement. Some items included in the registration statement are omitted from the prospectus in accordance with the rules and regulations of the SEC. For further information with respect to us and the common stock offered in this reoffer prospectus, we refer you to the registration statement and the accompanying exhibits. For further information pertaining to us and the common stock offered by this reoffer prospectus, reference is made to the registration statement, including the exhibits and schedules thereto, copies of which may be inspected without charge at the Public Reference Room of the SEC at treet, N.E., Washington, D.C. 20549 on official business days during the hours of 10 a.m. to 3 p.m. Copies of all or any portion of the registration statement may be obtained from the SEC at prescribed rates. Information on the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet site that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC. The web site can be accessed at http://www.sec.gov. The internet address of MAM is www.mamsoftware .com . Information contained on our website is not a part of, and is not incorporated into, this reoffer prospectus, and the inclusion of our website address in this reoffer prospectus is an inactive textual reference only. We are subject to the information and periodic reporting requirements of the Securities Exchange Act of 1934, as amended (which we refer to as the “Exchange Act”), applicable to a company with securities registered pursuant to Section 12 of the Exchange Act. In accordance therewith, we will file with the SEC our annual reports on Form 10K, quarterly reports on Form 10Q, current reports on Form 8K, proxy statements, amendments thereto, and other information. All documents filed with the SEC are available for inspection and copying at the public reference room and website of the SEC referred to above. P-23 Shares Common Stock REOFFER PROSPECTUS The date of this reoffer prospectus is May 8, 2017. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item3. Incorporation of Documents by Reference. Incorporated by reference in this Registration Statement are the following documents filed by the Registrant with the Commission pursuant to the Securities Act and the Securities Exchange Act of 1934, as amended (the “Exchange Act”): Annual Report on Form 10-K for the fiscal year ended June 30, 2016, filed on September 26, 2016. Quarterly report on Form 10-Q for the fiscal quarter ended September 30, 2016, filed on November 14, 2016 and quarterly report on Form 10-Q for the fiscal quarter ended December 31, 2016, filed on February 14, 2017. Current reports on Form 8-K filed on July 1, 2016, September 26, 2016, November 15, 2016 and December 23, 2016. The information specifically incorporated by reference into the 2016 Form 10-K from the Registrant’s definitive proxy statement on Schedule 14A, filed with the Commission on October 28, 2016. The description of the Registrant’s Common Stock contained in the Registrant’s Registration Statement on Form 8-A, filed on May 9, 2013 (File No. 001-35918), pursuant to Section12(b) of the Exchange Act , including all other amendments and reports filed for the purpose of updating such description. All documents that the Registrant subsequently files pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act prior to the filing of a post-effective amendment to this Registration Statement which indicates that all of the shares of Common Stock offered have been sold or which deregisters all of such shares then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be a part hereof from the date of the filing of such documents; except that any portion of any annual or quarterly report to stockholders or document or current report furnished under Items 2.02 or 7.01 of Form 8-K or related exhibits furnished pursuant to Item9.01 of Form 8-K, whether specifically listed above or filed in the future, that is not deemed filed under such provisions shall not be incorporated herein by reference. For the purposes of this Registration Statement, any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Item4. Description of Securities. Not Applicable. Item5. Interests of Named Experts and Counsel. Not applicable. II-1 Item6. Indemnification of Directors and Officers. The Delaware General Corporation Law and certain provisions of our certificate of incorporation, as amended, and bylaws under certain circumstances provide for indemnification of our officers, directors and controlling persons against liabilities which they may incur in such capacities. A summary of the circumstances in which such indemnification is provided for is contained herein, but this description is qualified in its entirety by reference to our certificate of incorporation, as amended, bylaws and to the statutory provisions. In general, any officer, director, employee or agent may be indemnified against expenses, fines, settlements or judgments arising in connection with a legal proceeding to which such person is a party, if that person’s actions were in good faith, were believed to be in our best interest, and with respect to any criminal action or proceeding, such person had no reasonable cause to believe their actions were unlawful. Unless such person is successful upon the merits in such an action, indemnification may be awarded only after a determination by independent decision of the board of directors, by legal counsel, or by a vote of the stockholders, that the applicable standard of conduct was met by the person to be indemnified. The circumstances under which indemnification is granted in connection with an action brought on our behalf is generally the same as those set forth above; however, with respect to such actions, indemnification is granted only with respect to expenses actually incurred in connection with the defense or settlement of the action. In such actions, unless the court determines otherwise, the person to be indemnified must have acted in good faith and in a manner believed to have been in our best interest, and have not been adjudged liable to the corporation. Indemnification may also be granted pursuant to the terms of agreements which we are currently party to with each of our directors and executive officers, agreements which we may enter into in the future or pursuant to a vote of stockholders or directors. Delaware law and our certificate of incorporation also grant the power to us to purchase and maintain insurance which protects our officers and directors against any liabilities incurred in connection with their service in such a position, and such a policy may be obtained by us. A stockholder’s investment may be adversely affected to the extent we pay the costs of settlement and damage awards against directors and officers as required by these indemnification provisions. There is no pending litigation or proceeding involving any of our directors, officers or employees regarding which indemnification by us is sought, nor are we aware of any threatened litigation that may result in claims for indemnification. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers or persons controlling us pursuant to the foregoing provisions, we have been informed that, in the opinion of the Commission, this indemnification is against public policy as expressed in the Securities Act and is therefore unenforceable. Item7. Exemption From Registration Claimed. Not applicable. Item8. Exhibits. Exhibit Number Exhibit Title Opinion of Robinson Brog Leinwand Greene Genovese & Gluck P.C. Consent of KMJ Corbin & Company LLP Consent of Robinson Brog Leinwand Greene Genovese & Gluck P.C. (Reference is made to Exhibit 5.1). Powers of Attorney (set forth on the signature page of this Registration Statement). II-2 Item9. Undertakings. (a) The undersigned Registrant hereby undertakes: (1) To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i) To include any prospectus required by Section10(a)(3) of the Securities Act; (ii) To reflect in the prospectus any facts or events arising after the effective date of the Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the Registration Statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than a 20% change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective Registration Statement; (iii) To include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement; provided, however , that paragraphs (a)(1)(i) and (a)(1)(ii) do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in periodic reports filed with or furnished to the Commission by the Registrant pursuant to Section13 or 15(d) of the Exchange Act that are incorporated by reference in the Registration Statement. (2) That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new Registration Statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof; and (3) To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (b) The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act, each filing of the Registrant’s annual report pursuant to Section13(a) or 15(d) of the Exchange Act (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to Section15(d) of the Exchange Act) that is incorporated by reference in the Registration Statement shall be deemed to be a new Registration Statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c) Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by any such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether or not such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. II-3 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, at Tankersley, Barnsley, UK on the 8th day of May, 2017. MAM SOFTWARE GROUP, INC. By: /s/ Michael G. Jamieson Michael G. Jamieson Chief Executive Officer (Principal Executive Officer) POWER OF ATTORNEY: KNOW ALL MEN BY THESE PRESENTS, that each individual whose signature appears below constitutes and appoints Brian H. Callahan and Michael G. Jamieson and each of them, his or her true and lawful attorneys-in-fact and agents with full power of substitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement, and to file the same with all exhibits thereto, and all documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons and in the capacities and on the date indicated. SIGNATURE TITLE DATE /s/Michael G. Jamieson Chief Executive Officer and Director May 8, 2017 Michael G. Jamieson (Principal Executive Officer) /s/Brian H. Callahan Chief Financial Officer May 8, 2017 Brian H. Callahan (Principal Financial and Accounting Officer) /s/Frederick G. Wasserman Chairman of the Board of Directors May 8, 2017 Frederick G. Wasserman /s/Dwight B. Mamanteo Director May 8,2017 /s/Peter H. Kamin Director May 8, 2017 Peter H. Kamin /s/W. Austin Lewis IV Director May 8, 2017 W. Austin Lewis IV EXHIBIT INDEX Exhibit Number Exhibit Title Opinion of Robinson Brog Leinwand Greene Genovese & Gluck P.C. Consent of KMJ Corbin & Company LLP Consent of Robinson Brog Leinwand Greene Genovese & Gluck P.C. (Reference is made to Exhibit 5.1). Powers of Attorney (set forth on the signature page of this Registration Statement).
